Exhibit 10.1

 

THIRD AMENDMENT TO AMENDED AND RESTATED

FINANCING AND SECURITY AGREEMENT

 

THIRD AMENDMENT TO

AMENDED AND RESTATED FINANCING AND SECURITY AGREEMENT

 

This THIRD AMENDMENT TO AMENDED AND RESTATED FINANCING AND SECURITY AGREEMENT
 (this “Amendment”) is made as of December 14, 2009, by and among
(a) OPTELECOM-NKF, INC., a corporation organized under the laws of the State of
Delaware (the “U.S. Borrower”); (b) OPTELECOM-NKF HOLDING, B.V., a private
company with limited liability organized and existing under the laws of The
Netherlands (the “Dutch Borrower”)(the U.S. Borrower and the Dutch Borrower each
being sometimes called a “Borrower” and both of them being collectively called
the “Borrowers”); (c) OPTELECOM-NKF,  B.V., a private company with limited
liability organized and existing under the laws of The Netherlands (“NKF”);
(d) OPTELECOM-NKF S.L., a private company with limited liability organized and
existing under the laws of Spain (the “Spanish Subsidiary”); and (e) OPTELECOM
UK LIMITED, a company organized and existing under the laws of England and Wales
and  OPTELECOM-NKF LIMITED, a company organized and existing under the laws of
England and Wales (each a “U.K. Subsidiary” and collectively, the “U.K.
Subsidiaries”)(the U.S. Borrower, the Dutch Borrower, the U.K. Subsidiaries, the
Spanish Subsidiary being each sometimes call an “Obligor” and all of them
collectively, the “Obligors”); and MANUFACTURERS AND TRADERS TRUST COMPANY, a
New York State Banking corporation (the “Lender”); Witnesseth:

 

On June 25, 2008, the Obligors and the Lender executed and delivered a certain
Amended and Restated Financing and Security Agreement (the “Original Financing
Agreement”).  The Original Financing Agreement was amended pursuant to a First
Amendment to Amended and Restated Financing and Security Agreement dated
March 31, 2009 (the “First Amendment”), by and among the Obligors and the
Lender.  The Original Financing Agreement was amended pursuant to a Second
Amendment to Amended and Restated Financing and Security Agreement dated July 1,
2009 (the “Second Amendment”), by and among the Obligors and the Lender.  The
Original Financing Agreement as amended pursuant to the First Amendment and the
Second Amendment is hereinafter called the “Financing Agreement.”  The Obligors
and the Lender have agreed to amend certain provisions of the Financing
Agreement subject to and in accordance with this Amendment.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, the Lender and the Obligors agree as follows:

 

1.                                      Recitals.  The Lender and the Obligors
acknowledge that the above recitals to this Amendment are true and correct, and
agree that the same are incorporated by reference into the

 

1

--------------------------------------------------------------------------------


 

body of this Amendment.  Unless otherwise specifically defined herein, all terms
defined by the provisions of the Financing Agreement shall have the same
meanings ascribed to such terms by the provisions of the Financing Agreement
when used herein.

 

2.                                      Amendments to Financing Agreement.

 

2.1.                            The Financing Agreement is hereby amended by
deleting the term “Dutch Revolving Credit Committed Amount” appearing in
Section 1.1 of the Financing Agreement in its entirety and by substituting the
following in lieu thereof:

 

“Dutch Revolving Credit Committed Amount” is at any one time the Euro Currency
Equivalent of Five Hundred Thousand Dollars ($500,000).

 

2.2.                            The Financing Agreement is hereby amended by
deleting the term “Dutch Revolving Credit Expiration Date” appearing in
Section 1.1 of the Financing Agreement in its entirety and by substituting the
following in lieu thereof:

 

““Dutch Revolving Credit Expiration Date” means February 28, 2010.”

 

2.3.                            The Financing Agreement is hereby amended by
deleting the term “U.S. Revolving Credit Committed Amount” appearing in
Section 1.1 of the Financing Agreement in its entirety and by substituting the
following in lieu thereof:

 

“U.S. Revolving Credit Committed Amount” means Five Hundred Thousand Dollars
($500,000).

 

2.4.  The Financing Agreement is hereby amended by deleting the term “U.S.
Revolving Credit Expiration Date” appearing in Section 1.1 of the Financing
Agreement in its entirety and by substituting the following in lieu thereof:

 

““U.S. Revolving Credit Expiration Date” means February 28, 2010.”

 

2.5.  The Financing Agreement is hereby amended by deleting Section 6.1.14
sub-section (d) in its entirety and by substituting the following in lieu
thereof:

 

“(d)  Minimum Funds Flow. The U.S. Borrower will maintain: (i) for the fiscal
quarter ending June 30, 2009, the sum of its EBITDA plus Non Cash Stock
Option/Restricted Stock Expense of not less than $100,000, (ii) for the fiscal
quarter ending September 30, 2009, the sum of its EBITDA plus Non Cash Stock
Option/Restricted Stock Expense of not less than $1,200,000, and (iii) for the
fiscal quarter ending December 31, 2009, the sum of its EBITDA plus Non Cash
Stock Option/Restricted Stock Expense of not less than $250,000.”

 

2

--------------------------------------------------------------------------------


 

2.6.  The Financing Agreement is hereby amended by deleting the date
“December 31, 2009, set forth in Section 6.1.28 (which was changed from
September 8, 2009, in the Second Amendment) in its entirety and by substituting
the following in lieu thereof:

 

“February 28, 2010”

 

3.                                      Confirmation of Security Interest.  The
Obligors hereby confirm that pursuant to the provisions of the Financing
Agreement, the Obligors has granted to the Lender a security interest and
continuing lien, in and to the Collateral.

 

4.                                      Representations and Warranties.  The
Obligors represent and warrant to the Lender that each and all of the
representations and warranties of the Obligors in the Financing Agreement and
the other Financing Documents are true and correct on the date hereof as if the
same were made on the date hereof.  The Obligors further represents and warrants
to the Lender that as of the date hereof, the Collateral is free and clear of
all assignments, security interests, liens and other encumbrances of any kind
and nature whatsoever except for those permitted under the provisions of the
Financing Agreement.

 

5.                                      Fee.  The Obligors shall pay to the
Lender an amendment and wavier fee in the amount of $15,000 simultaneously with
the execution and delivery of this Amendment.

 

3

--------------------------------------------------------------------------------


 

6.                                      Amendment Only.  This Amendment is only
an agreement amending certain provisions of the Financing Agreement.  All of the
provisions of the Financing Agreement are incorporated herein by reference and
shall continue in full force and effect as amended by this Amendment.  The
Borrower hereby ratifies and confirms all of its obligations, liabilities and
indebtedness under the provisions of the Financing Agreement as amended by this
Amendment.  The Lender and the Borrower agree it is their intention that nothing
herein shall be construed to extinguish, release or discharge or constitute,
create or effect a novation of, or an agreement to extinguish, any of the
obligations, indebtedness and liabilities of the Borrower or any other party
under the provisions of the Financing Agreement or under any of the other
Financing Documents, or any assignment or pledge to the Lender of, or any
security interest or lien granted to the Lender in or on, any collateral and
security for such obligations, indebtedness and liabilities.

 

7.                                      Applicable Law, Etc.  This Amendment
shall be governed by the laws of the State of Maryland and shall be binding upon
and inure to the benefit of the Lender and the Borrower and their respective
successors and assigns.

 

4

--------------------------------------------------------------------------------


 

Signature Page for Third Amendment to Amended and Restated

Financing and Security Agreement

 

WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Agreement under their respective seals as of the day and year first written
above.

 

WITNESS OR ATTEST:

 

OPTELECOM-NKF, INC.

 

 

 

 

 

By:

 

(Seal)

 

 

 

 

                                ,

(Name)

 

 

(Name)                      (Title)

 

 

 

 

 

 

 

WITNESS OR ATTEST:

 

OPTELECOM-NKF HOLDING, B.V.

 

 

 

 

 

By:

 

(Seal)

 

 

 

 

                                ,

(Name)

 

 

(Name)                      (Title)

 

 

 

 

 

 

 

WITNESS OR ATTEST:

 

OPTELECOM-NKF, B.V.

 

 

 

 

By:

 

(Seal)

 

 

 

 

                                ,

(Name)

 

 

(Name)                      (Title)

 

 

 

 

 

 

 

WITNESS OR ATTEST:

 

OPTELECOM-NKF S.L.

 

 

 

 

 

By:

 

(Seal)

 

 

 

 

                                ,

(Name)

 

 

(Name)                      (Title)

 

 

 

 

 

 

 

 

WITNESS OR ATTEST:

 

OPTELECOM UK LIMITED

 

 

 

 

 

By:

 

(Seal)

 

 

 

 

 

 

 

 

 

 

                                ,

(Name)

 

 

(Name)                      (Title)

 

 

 

 

 

 

 

WITNESS OR ATTEST:

 

OPTELECOM-NKF LIMITED

 

 

 

 

 

By:

 

(Seal)

 

 

 

 

 

 

 

 

 

 

                                ,

 

 

(Name)

 

 

(Name)                      (Title)

 

 

 

 

 

 

 

WITNESS OR ATTEST:

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

 

 

By:

 

(Seal)

 

 

 

 

J. Eric Goodwin, Vice President

 

 

(Name)

 

 

 

 

 

 

5

--------------------------------------------------------------------------------